Case 1:19-cr-20215-RNS Document 40 Entered on FLSD Docket 07/03/2019 Page 1 of 1




                         U NITED STATES DISTRICT CO URT
                         SO UTHERN DISTRICT O F FLO RIDA


UNITED STATES OF AMERICA,

             Plaintift
       M.                                       C ase No. 19-20215-CR-SCO LA
NADYS M ARTINEZ,

             Defendant.
                                     /

                         AGREED ORDER MODIFYING CO NDITIONS OF RELEASE
      This m atter cam e before the Court on Defendant's M otion to M odify Pre-Trial Release

Conditions.Aqerbeing fulladvised the CourtGRANTS the Motion and ORDERS asfollows:

      1. Defendantis perm itted to m ove to M iam ito reside atthe following address:

                3120 Nodhwest100thStreet
                M iam i,FL 33147

      2. The appearance bond cosigner/surety is amended to be Mr.Alfredo Gonzalez.

      3. The third-pady custodian is am ended to be M r Alfredo Gonzalez.
                                                        .




      4. AIIotherterm s and conditions ofPre-Trialrelease previously ordered shallrem ain in effect

         and unchanged.



      DO NE and O RDERED atM iam i,Florida this       1 dayofJul
                                                               y2019         .




                                                       R ertN.scola r.
                                                       Districtcoud Judge
